Case 4:20-cv-12841-MFL-RSW ECF No. 12, PageID.31 Filed 01/22/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

TIMOTHY R. NORTON,

       Plaintiff,                                       Case No. 20-cv-12841
                                                        Hon. Matthew F. Leitman
v.

GREENPATH, INC.,

       Defendant.



        STIPULATED ORDER OF DISMISSAL WITH PREJUDICE

      The parties, by and through their respective attorneys, having stipulated to the

matters contained herein, and the Court being otherwise fully advised:

      IT IS ORDERED that this matter is hereby dismissed with prejudice and

without costs.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: January 22, 2021
Case 4:20-cv-12841-MFL-RSW ECF No. 12, PageID.32 Filed 01/22/21 Page 2 of 2




The parties hereby stipulate to entry of the foregoing Order:

/s/ Nathan C. Volheim (with consent)          /s/ Brian Witus
Nathan C. Volheim (#6302103)                  Gary M. Saretsky (P31708)
Ahmad T. Sulaiman (P82149)                    Brian Witus (P53062)
Eric D. Coleman (#6326734)                    Saretsky Hart Michaels + Gould PC
Sulaiman Law Group, Ltd.                      Attorneys for Defendant
Attorneys for Plaintiff                       995 South Eton
2500 South Highland Avenue                    Birmingham, MI 48009
Suite 200                                     (248) 502-3300
Lombard, IL 60148
(630) 575-8181                                Dated: January 22, 2021
